IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


                                                                                            o
STATE OF WASHINGTON,                     )      No. 69346-8-1
                                                                                 t*>
                                                                                          —t—i

                    Respondent,
                                                                                  C?      r^ c
                                                                                             J
                                                                                  m
                                                                                  o       O-r,.,.,
                                                                                          -TJ      -i
                                         )      DIVISION ONE
                                                                                  co
      v.                                                                                  3>-orr\
                                                                                          en ri H
                                                                                   3=>.

RICARDO TEJEDA LOPEZ,                    )      UNPUBLISHED OPINION                  up    55 c°
                                                                                           —'CJ
                                                                                     CO
                    Appellant.           )      FILED: December 23,     2013         ——




      Per Curiam. Ricardo Tejeda Lopez challenges his conviction of possession of

heroin with intent to deliver in Snohomish County No. 12-1-00730-1. His court-

appointed attorney has filed a motion to withdraw on the ground that there is no basis

for a good faith argument on review. Pursuant to State v. Theobald, 78 Wash. 2d 184, 470
P.2d 188 (1970), and Anders v. California. 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), the motion to withdraw must:

      (1) be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. (2) A copy of counsel's brief should be
      furnished the indigent and (3) time allowed him to raise any points that he
      chooses; (4) the court-not counsel-then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

Theobald. 78 Wash. 2d at 185 (quoting Anders. 386 U.S. at 744).

      This procedure has been followed insofar as possible. Tejeda Lopez's counsel

on appeal filed a briefwith the motion to withdraw. However, as explained in counsel's

declaration filed in this court, despite numerous efforts, counsel has been unable to

locate Tejeda Lopez since being appointed to represent him. Therefore, Tejeda Lopez

has not been served with a copy of the brief and it is unclear whether he has been
No. 69346-8-1/2


informed of his right to file a statement of additional grounds for review. Accordingly,

Tejeda Lopez did not file a supplemental brief.

       Nevertheless, the material facts are accurately set forth in counsel's brief in

support of the motion to withdraw. The court has reviewed the briefs filed in this court

and has independently reviewed the entire record. The court specifically considered the

following potential issue raised by counsel:

          Whether the trial court erred when it determined there was a valid basis to
          conduct an investigatory stop?

      The issue raised by counsel is wholly frivolous. The motion to withdraw is

granted and the appeal is dismissed.


                                For the court: